Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 09, 2021

The Court of Appeals hereby passes the following order:

A21A1064. MARVIS MCDANIEL-IVEY v. BERRYL ANDERSON.

      Marvis McDaniel-Ivey has filed an original mandamus action in this Court,
asking this Court to compel a magistrate court judge to impose a stay in what appears
to be a dispossessory and foreclosure proceeding. This case does not, however, fall
within the ambit of this Court’s limited mandamus jurisdiction.
      Appellate courts have mandamus authority in aid of their jurisdiction, see Ga.
Const. of 1983, Art. VI, Sec. I, Par. IV, but the need to resort to the appellate courts
for such relief is “extremely rare” because “the superior courts of this state have the
power, in proper cases, to issue process in the nature of mandamus, prohibition,
specific performance, quo warranto, and injunction[.]” Brown v. Johnson, 251 Ga.
436, 436 (306 SE2d 655) (1983). Mandamus will issue “only if (1) no other adequate
legal remedy is available to effectuate the relief sought; and (2) the applicant has a
clear legal right to such relief.” Bibb County v. Monroe County, 294 Ga. 730, 734 (2)
(755 SE2d 760) (2014). Moreover, prior to seeking mandamus relief from an
appellate court, a litigant is generally required to first petition the superior court for
such relief. See Byrd v. Robinson, 349 Ga. App. 19, 21 (825 SE2d 424) (2019).
      This is not one of the extremely rare instances in which this Court will exercise
original mandamus jurisdiction. See Gay v. Owens, 292 Ga. 480, 482-483 (2) (738
SE2d 614) (2013). Until McDaniel-Ivey has pursued mandamus relief in superior
court and obtained a ruling thereon, there is no basis for this Court to exercise
jurisdiction. See Brown, 251 Ga. at 436.
Accordingly, this petition for writ of mandamus is hereby DISMISSED.

                              Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               04/09/2021
                                     I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                     Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.


                                                                              , Clerk.